Citation Nr: 1118519	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, K.T., J.H.



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1956 to January 1969.  He died in April 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was afforded a November 2010 Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the record.  

Following the videoconference hearing, the appellant submitted a statement by a private healthcare provider for consideration in the first instance.  It was accompanied by a waiver of review by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1. The Veteran died in April 2009; the death certificate listed the immediate cause of death as liver cancer and the underlying cause of death as diabetes.

2. At the time of the Veteran's death, service connection was in effect for the following disabilities: diabetes mellitus, Type II, effective November 2002 and posttraumatic stress disorder (PTSD), effective April 1996.

3. Service connected diabetes is etiologically related to liver cancer.


CONCLUSION OF LAW

The cause of the Veteran's death is service connected.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying Veteran who died from a service connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence, VA treatment records reflect that the Veteran was diagnosed as having liver cancer in October 2008 and died in April 2009.  The death certificate listed liver cancer due to or as a consequence of diabetes.  It was signed by the deputy coroner who indicated that the findings were based on examination and/or investigation.  

The appellant filed the present claim in April 2009, and VA obtained a June 2009 medical opinion.  The VA physician recited that the Veteran had mild diabetes controlled with medication and subsequently developed liver cancer.  He stated that there was no known nexus between liver cancer and diabetes.   

The appellant testified at the November 2011 Board videoconference hearing that the Veteran's diabetes was not always well controlled.  She reported that on several occasions he passed out due to a rapid blood sugar changes.  

The appellant also submitted a statement from D.F., an advanced practice nurse (APN) and board certified family practice nurse (FNP), a treating private primary care provider.  He noted that the Veteran had diabetes and a severe skin disorder thought to be related to Agent Orange exposure.  He observed that the rapid growth rate of the Veteran's liver cancer would be classified as atypical.  D.F. believed the Veteran's liver cancer was associated with Agent Orange exposure.  He did not cite any medical studies to support his conclusion.

The National Cancer Institute recently published a study showing that that diabetes was the most common risk factor associated with primary liver cancer.  Linda Perrett, Diabetes is the Most Common Risk Factor for Liver Cancer in the U.S., Benchmarks (April 19, 2010, 9:28AM), http://benchmarks.cancer.gov/2010/04/diabetes-is-the-most-common-risk-factor-for-liver-cancer-in-the-u-s/.  The study concluded that diabetes was more closely associated with hepatocellular carcinoma than any other identified risk factor.  While normally, the use of treatise or definitional evidence by VA to adjudicate a claim must be first submitted to the claimant, in this instance such use only inures to the appellant's benefit.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence against the claim consists largely of the VA physician's opinion.  The examiner; however, classified the Veteran's diabetes as well controlled.  The appellant presented competent and credible testimony to the contrary at the Board hearing.  Even more significantly, the June 2009 VA examiner based his negative opinion on the absence of medical studies showing an etiological relationship.  The examiner did not have the opportunity to review the subsequently reported study by the National Cancer Institute.  The opinion is; therefore of limited probative value.

The coroner essentially concluded that diabetes was a cause of the fatal liver cancer, although no rationale was provided for this conclusion.  On the other hand the opinion is consistent with the National Cancer Institute Study.  Given this study, the coroner's conclusion is of more probative value than the opinion of the VA physician.

The Board finds the positive evidence outweighs the negative evidence.  Since the probative evidence supports the claim, service connection for cause of death is granted.  38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


